Title: 1778. Monday. April 13.
From: Adams, John
To: 


       This Morning the Dutchess Dayen, and M. le Marquise De Fayette, came to visit me, and enquire after the Marquise Marquis.
       Went to Versailles, was introduced, to the Levee of Mr. de Sartine, the Minister. A vast Number of Gentlemen were attending in one Room after another, and We found the Minister at last, entrenched as deep as We had formerly seen the Count Maurepas. The Minister politely received Us, and shewed Us, into his Cabinet, where were all the Books and Papers of his office.—After he had finished the Business of his Levee, he came into the Cabinet to Us, and asked whether I spoke French, and whether I understood French? The Answer was, un Peu, and Si on parle lentement, ou doucement. He then made an Apology, to each of Us seperately, in the Name of his Lady, for her Absence, being gone into Paris to see a sick Relation. After this We were conducted down to dinner, which was as splendid as usual. All Elegance and Magnificence, a large Company, four Ladies only... During Dinner Time many Gentlemen came in, and walked the Room, and leaned over the Chairs of the Ladies and Gentlemen, and conversed with them while at Table. After Dinner the Company all arose as usual, went into another Room, where a great Additional Number of Gentlemen came in.—After some Time We came off, and went to make a Visit to Madam Maurepas, the Lady of the Prime Minister, but she was out and We left a Card. We then went to the office of the Secretary of Mr. Vergennes and delivered him a Copy of my Commission—then went and made a Visit to Madam Vergennes, who had her Levee, and returned to Passi.
      